Citation Nr: 1823857	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  13-01 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric condition.

2. Entitlement to service connection for a back disability.

3. Entitlement to service connection for a neck disability. 


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

A. Smith, Associate Counsel


INTRODUCTION

The Veteran served in the Texas National Guard and New Jersey National Guard and has a period of active duty for training (ACDUTRA) from April 1974 to August 1974.

This matter originally came before the Board of Veterans' Appeals (Board) on appeal from an August 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas.  

In August 2015, the Veteran appeared at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the record.

In November 2015, this appeal was remanded to the Agency of Original Jurisdiction (AOJ) for further development.  Specifically, the appeal was remanded to obtain additional treatment records and to afford the Veteran a VA examination for the conditions on appeal.  In February 2016, the Veteran underwent a VA examination for each condition.  Additional VA and private treatment records have also been associated with the file.  The Board determines that there has been substantial compliance with the November 2015 remand directives regarding the issue for a psychiatric condition, and further remand is not required as to this issue.  See Stegall v. West, 11 Vet. App. 268 (1998) (holding that remand not required where there was substantial compliance with remand directives).    

Regarding the Veteran's claim for post-traumatic stress disorder (PTSD), the record does not establish that the Veteran has a diagnosis for PTSD but does reflect a diagnosis for schizophrenia.  The Court has held that when a veteran claims service connection, he or she is not claiming service connection for a specific diagnosis but for his or her symptoms regardless of the diagnosis, and the claim encompasses the underlying condition, regardless of diagnosis.  Clemons v. Shinseki, 23 Vet. App. 1, 4-6 (2009).  Thus, the Board has recharacterized the issue as reflected on the title page. 

The issues of service connection for a back and neck disability are addressed in the remand portion of this decision and are REMANDED to the AOJ.  


FINDING OF FACT

The Veteran does not have a current diagnosis for PTSD in compliance with VA regulations, and the Veteran's current psychiatric disorder is not etiologically linked to his service.  


CONCLUSION OF LAW

The criteria for establishing entitlement to service connection for an acquired psychiatric disorder, to include PTSD, have not been met.  38 U.S.C. §§ 1110, 5103, 5107 (West 2012); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f) (2017).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duties to Assist and Notify
VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g. 38 U.S.C. §§ 5103, 5103A and 38 C.F.R. § 3.159.  For the issue decided herein, VA provided adequate notice in a letter sent to the Veteran in August 2010.

The Board finds VA has satisfied its duty to assist the Veteran in the development of the claim as well.  VA has obtained all identified and available service and post-service treatment records, and the VA mental health examination afforded to the Veteran in February 2016 is adequate.  See Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007) (holding that once VA undertakes the effort to provide an examination when developing a claim, even if not statutorily obligated to do so, VA must ensure that the examination provided is adequate).  The examiner considered the Veteran's symptoms and history and applied accepted medical standards and principles in rendering an opinion.  
As VA satisfied its duties to notify and assist the Veteran, the Board finds that there is no further action to be undertaken to comply with the provisions of 38 U.S.C. § 5103(a), § 5103A, or 38 C.F.R. § 3.159 and that the Veteran will not be prejudiced as a result of the Board's adjudication of this claim.

Service Connection

The Veteran in this case had service in the National Guard, which includes periods of ACDUTRA.  Active military, naval, or air service includes any period of active duty for training (ACDUTRA) during which the individual concerned was disabled or died from a disease or injury incurred in or aggravated in line of duty, or any period of inactive duty training (INACDUTRA) during which the individual concerned was disabled or died from injury incurred in or aggravated in line of duty. 38 U.S.C. § 101(21), (24); 38 C.F.R. § 3.6(a)(d); Biggins v. Derwinski, 1 Vet. App. 474, 477-78 (1991).   Service connection may be granted for disability resulting from disease or injury incurred in or aggravated while performing ACDUTRA. 38 U.S.C. §§ 101(24), 106, 1110, 1131.  

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C. § 1110; 38 C.F.R. § 3.303(a).  Entitlement to service connection requires: (1) evidence of a current disability; (2) evidence of in-service incurrence or aggravation of a disease or injury; and (3) evidence of a nexus between the in-service disease or injury and the current disability.  38 C.F.R. § 3.303(a); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

In regard to service connection for PTSD specifically, a diagnosis of PTSD must be established in accordance with 38 C.F.R. § 4.125(a), which mandates that, for VA purposes, all mental disorder diagnoses must conform to the American Psychiatric Association's Diagnostic and Statistical Manual for Mental Disorders, Fourth Edition (DSM-IV).  38 C.F.R. § 3.304(f).  The Board notes that effective August 4, 2014, the Veterans Benefits Administration is required to apply concepts and principles set forth in the American Psychiatric Association's Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  Id.  However, the Secretary of VA has determined that DSM-5 does not apply to claims certified to the Board prior to August 4, 2014.  See 79 Fed. Reg. 45,093, 45,094 (Aug. 4, 2014).  The AOJ certified the Veteran's appeal to the Board in April 2014.  Hence, DSM-IV is the governing directive for this case.  

Acquired Psychiatric Condition 

The Veteran contends that his psychiatric condition is related to his ACDUTRA.  Specifically, he has asserted that his psychiatric condition is related to him being inside a tank during a firing drill where his ear plugs fell out and he was traumatized by the noise.  He has also indicated that he fell when he got out of the tank, which caused him to hurt his neck and beck, for which he blames himself.  See August 2015 Hearing Transcript pages 3-7 and February 2016 VA Mental Health Evaluation Report.  Additionally, in a May 2007 statement, the Veteran indicated that during the firing incident, noise outside the tanker caused anxiety.  In an April 2010 statement, he indicated that during the firing incident, bullets flew over everyone's heads.

Turning to the medical evidence in this case, an April 2008 mental health note from North Texas HCS indicates that the Veteran does not meet the criteria for PTSD.  A July 2008 mental health note from North Texas HCS indicates a diagnosis for schizophrenia and "rule out PTSD."  A March 2009 mental health note from North Texas HCS indicates that a PTSD screen was positive.  An April 2009 mental health note from North Texas HCS indicates that the Veteran presented a questionable history of schizophrenia, bipolar disorder, PTSD, and depression given that he reports having no prior psychiatric history until approximately four years prior.  The examiner indicated that the Veteran does not meet the DSM-IV criteria for PTSD.  An April 2009 medication reconciliation note from North Texas HCS indicates an impression for PTSD/depression.  
A May 2009 mental health note reflects diagnoses for paranoid schizophrenia and polysubstance abuse.  The report indicates that the Veteran claims to have PTSD symptoms from basic training and that he self-medicated with illicit drugs for many years.  In a July 2009 mental health outpatient note, the examiner stated that it sounds like the Veteran initially had psychiatric symptoms when he was leaving the military and that he could not afford a private hospital.  Millwood records reflect a September 2011 hospitalization for paranoid schizophrenia.  An April 2015 medical report from A-Medical Advantage regarding the Veteran's back indicates that he was diagnosed with anxiety, paranoid schizophrenia, and PTSD.  

In February 2016, the Veteran underwent a VA mental health evaluation.  The examiner indicated there is no diagnosis of PTSD conforming to the DSM-5.  The diagnosis provided is specified schizophrenia.  As to stressors, the examiner noted the Veteran's reports that in service, he had been frightened during a live-firing drill by the noise in his tank after losing his ear plugs.  He reported that he has been hearing the ringing in his ears for over 40 years.  Additionally, the examiner noted the Veteran's reports that after coming out of the tank once firing had ceased, he fell on his back.  He reported that he has been angry for 47 years and blames himself for his condition today.  The examiner also noted the Veteran's symptoms, indicating that he experiences depressed mood, anxiety, suspiciousness, chronic sleep impairment, mild memory loss, difficulty in understanding complex commands, impaired judgment, persistent delusions or hallucinations.  

The examiner provided a negative opinion as to whether the Veteran's psychiatric condition is related to his in-service stressors.  The examiner reasoned that there is no evidence of any psychotic disorder or other mental health condition manifesting in service or within two years of discharge.  The examiner addressed the July 2009 mental health note indicating that the Veteran's psychiatric symptoms began at the time he was leaving service.  The February 2016 VA examiner indicated that this opinion was based solely on the Veteran's testimony to that provider and did not reference any confirmatory or supporting documentation.  

The February 2016 VA examiner indicated that he could find no documentation of mental health treatment until approximately 2005, which is 30 years after service.  The examiner indicated that the Veteran has also never claimed treatment prior to approximately 1995, which is 20 years after service.  The examiner indicated that the Veteran has a long history of polysubstance abuse, primarily alcohol and cocaine, which is well documented and also attested to by his wife.  The examiner also indicated that the Veteran never mentioned the in-service trauma until the 2008 VA examination.  The examiner indicated that rather, the Veteran told the Social Security Administration (SSA) examiner that his first mental health treatment was in 1995, having gone to the hospital at that time for "losing focus and not being able to think." 

The examiner stated that a difficulty in the case of this Veteran is that his recollection of symptoms and treatment has varied across provider and time over the last 10 years.  The examiner stated that the Veteran has also varied in what he has told providers about his in-service trauma.  The examiner specified that the Veteran has reported that he was being fired at during the tank exercise, which he negated during the February 2016 examination.  The examiner also indicated that the Veteran has reported that bombs were going off, but according to his report during the February 2016 examination, there were no bombs.  The examiner stated that the inconsistent reports are a part of the reason the Veteran has been diagnosed with various psychiatric conditions.  

The examiner stated that despite the inconsistencies, the overall picture from the Veteran's records and the February 2016 examination is one of severe substance abuse followed by incapacitation from psychotic symptoms starting not earlier than 20 years after service.  The examiner stated that the records, which include the Veteran's own testimony, do not support that his mental health symptoms began in service, were caused by service, or were otherwise related to service.  The examiner attributed the mental health symptoms to the Veteran's substance abuse, indicating that 30 plus years of heavy substance abuse and the lifestyle that goes along with it is capable of producing the mental health symptoms the Veteran has complained of.  The examiner indicated that it is also possible that the Veteran has a biologically based psychotic disorder as there are reports of several family members with bipolar disorder.  The examiner stated that either of these is a more likely etiology for the Veteran's diagnosed condition.  
Merits

Having reviewed the evidence, medical and lay, the Board does not find that service connection for an acquired psychiatric condition, to include PTSD, is warranted.  

As noted, the record is inconsistent as to whether the Veteran has a current diagnosis for PTSD.  However, the record explicitly reflects that he does not have a diagnosis of PTSD that complies with the DSM-IV, which, as discussed, is the appropriate DSM in this case.  See April 2009 Mental Health Note.  Even assuming arguendo that a diagnosis per the DSM-V would be appropriate, the record also explicitly reflects that he does not have a diagnosis of PTSD that complies with the DSM-V.  See February 2016 VA Examination Report.  Thus, there is no basis for meeting the first element of service connection for PTSD.  38 C.F.R. § 3.304(f).  Lacking a current diagnosis for PTSD, service connection for PTSD is not warranted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (holding that a current diagnosis is a cornerstone of a service connection claim).

However, the record is consistent for a diagnosis of schizophrenia and for the same symptomatology the Veteran reports in regard to his PTSD.  Thus, as discussed, a current disability has been established per Clemons v. Shinseki.  Moreover, as the diagnosis is not for PTSD, the more specific standards of 38 C.F.R. § 3.304(f) for service connection for PTSD need not be met.  Instead, the record need only reflect an in-service event and nexus.  38 C.F.R. § 3.303.

As to an in-service event, the Veteran's military personnel records reflect that he was a sharpshooter, which is consistent with his reports of being in a tank during a fire drill.  His service treatment records (STRs) also reflect that he fell during service and hurt his back, which he has reported.  As the Veteran's reports are in line with the record, the Board concedes an in-service incurrence.  The remaining issue is a nexus.  

In consideration of the overall record, the Board finds the February 2016 VA opinion most probative.  The examiner reviewed the record and considered the Veteran's lay statements, symptoms, and history.  The Board acknowledges that the July 2009 mental health note indicates that the Veteran's psychiatric symptoms seem to have begun when he was leaving service.  However, the July 2009 note does not indicate or reflect that the overall record was reviewed, which supports the assertion made by the February 2016 examiner that the statement of the July 2009 examiner was based on the Veteran's subjective reports.  

While the Veteran is competent to report his symptomatology, as noted by the February 2016 VA examiner, there have been some inconsistencies in the Veteran's reports of when his symptoms started and the source of these symptoms.  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  For example, while the Veteran has reported that the symptoms began in service, the April 2009 mental health note reflects his report that the symptoms began four years prior.  Additionally, at times he has indicated that there were bombs but has not indicated as such at other times.  In light of there being some inconsistencies, the February 2016 examiner based his opinion on objective consideration of the disability picture provided by the overall record, from which the examiner provided more likely causes for the Veteran's psychiatric condition.  These causes are also in line with the record, which reflects a history of substance abuse and reported family history of mental issues.  Thus, the Board finds the February 2016 opinion probative.  In light of the probative opinion, the Board determines that a nexus has not been established.   

Given the evidence, the Board determines that the preponderance of the evidence does not support the Veteran's claim for service connection for an acquired psychiatric condition, and service connection is not warranted.  


ORDER

Entitlement to service connection for an acquired psychiatric condition is denied.

REMAND

The Board finds that additional development is necessary regarding the Veteran's claims for a back and neck condition.

The record reflects that the Veteran has been diagnosed with arthritis of the back and neck.  In February 2016, the Veteran underwent a VA examination for both his back and neck.  As to the Veteran's back, the examiner opined that it is less likely than not that the Veteran's back disability is a result of his in-service fall from a tank or otherwise a result of his military service.  The examiner indicated that STRs describe a lumbar strain with localized muscle spasm in June 1974 with one week of light duty and no further follow-up at that time.  The examiner indicated there are no further entries in the record until the 2000s when it is also noted that the Veteran injured his neck and back in a car accident in 1991, which is 17 years after service discharge.  The examiner indicated that since there is no medical documentation of any ongoing lower back problems from 1974 until 1991, one must assume that the current problems more than likely stem from the injuries in 1991.  The Board does not find the opinion adequate.  

At the outset, the opinion is improperly based on lack of documentation in the medical record.  See Buchannan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006).  Additionally, the record does not reflect, as reasoned by the examiner, that the Veteran was injured in the 1991 car accident.  The medical record that references the 1991 car accident, a March 2008 nursing note from North Texas HCS, indicates that the Veteran had lower back and neck pain after the car accident, not necessarily that he was injured.  In discussing the Veteran's history, the February 2016 VA examiner also initially indicated that the car accident led to back neck and pain.  The examiner then cited a neck and back injury in the rationale.  However, the examiner did not explain whether pain in the absence of an injury can lead to the Veteran's current back disabilities.  Additionally, the examiner reasoned that the Veteran did not complain about back problems following service and prior to the 1991 car accident.  However, the record does not reflect complaints immediately after the car accident either.  The first mention of the car accident is in the 2008 nurse note from North Texas HCS.  In light of these findings, the examiner's rationale linking the Veteran's back condition to the car accident appears speculative.  Nor does the rationale provided sufficiently address the Veteran's statements that he has had back pain since surgery.  

As to the Veteran's neck condition, the examiner also provided a negative nexus opinion.  The examiner reasoned that STRs only describe lower back pain resulting from the in-service fall, not neck pain.  The examiner reasoned that the file reflects no mention of neck pain until the 2000s.  The examiner reasoned that as a result of the 1991 car accident, the Veteran injured his neck and back and that it is more likely than not that the Veteran's current neck issues had onset from the 1991 car accident.  The Board finds this opinion inadequate as well as it is also based on lack of documentation, and the rationale regarding the car accident appears speculative.    

Accordingly, the case is REMANDED for the following action:

1.  Have the file reviewed by a different examiner than the February 2016 VA examiner who conducted the examination for the Veteran's back and neck.  The need for another examination is left to the discretion of the medical professional offering the addendum opinion.  

For each opinion requested in this remand, the claims file and a copy of this remand must be made available to the reviewing examiner in conjunction with the examination.

Each opinion provided must be accompanied by a rationale.   

For the Veteran's back disability, the examiner is asked to provide an opinion as to the whether it is at least as likely as not (a 50 percent or greater probability) that the disability began in service, was caused by service, or is otherwise related to service including whether it is related to an in-service fall from a tank.  Please account for the Veteran's reports that he has had back pain since service.  

For the Veteran's neck disability, the examiner is asked to provide an opinion as to the whether it is at least as likely as not (a 50 percent or greater probability) that the disability began in service, was caused by service, or is otherwise related to service, including whether it is related to an in-service fall from a tank.  Please account for the Veteran's reports that he has had neck pain since service.    

2. After completing the above actions, readjudicate the claims on appeal.  If the benefit sought on appeal remains denied, the Veteran should be furnished an appropriate Supplemental Statement of the Case and be provided an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate consideration, as appropriate. 

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (West 2012).










____________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).

Department of Veterans Affairs


